APPEAL OF ISIDORE STEIN.Stein v. CommissionerDocket No. 5313.United States Board of Tax Appeals4 B.T.A. 1051; 1926 BTA LEXIS 2104; September 25, 1926, Decided *2104 Abraham Tumaroff, Esq., for the petitioner.  F. O. Graves, Esq., for the Commissioner.  MARQUETTE *1051  MARQUETTE: This appeal is from the determination of a deficiency in income tax for the year 1920 in the amount of $826.53.  FINDINGS OF FACT.  The petitioner is an individual residing at Brooklyn, N.Y.  He filed an income-tax return for the year 1920 and reported a net income of $4,306.77.  Upon audit of the return the Commissioner increased the net income reported therein by the amount of $6,140.80, representing the amount which the petitioner had deducted on account of an alleged opening inventory for the year 1920, and by the amount of $2,420, representing salary drawn by the petitioner and not reported in his return.  At the hearing the petitioner failed to produce any competent evidence which would warrant a finding that the facts are other than as determined by the Commissioner.  Judgment for the Commissioner.